Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-3-2008

In Re: Alton D. Brown
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2683




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Alton D. Brown " (2008). 2008 Decisions. Paper 412.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/412


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Amended HLD-149                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 08-2683
                                       ___________

                              IN RE: ALTON D. BROWN,
                                                    Petitioner
                       ____________________________________

                      On Petition for Writ of Mandamus from the
        United States District Court for the Eastern District of Pennsylvania
                            (Related to Civ. No. 08-cv-00743)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 August 29, 2008
        Before: SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges

                                 (Filed: October 3, 2008)
                                        _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM.

       Alton Brown, an inmate incarcerated at a Pennsylvania correctional facility, filed a

complaint in the Eastern District of Pennsylvania for relief from abuse and harassment by

prison staff. He alleged that the staff members retaliated against him for filing various

grievances and complaints. Brown also filed a motion for leave to proceed in forma

pauperis and a motion requesting a temporary restraining order and a preliminary

injunction. His motion for leave to file in forma pauperis was docketed on February 15,
2008, and his “amended” motion for a temporary restraining order and preliminary

injunction was docketed on March 18, 2008. On April 10, 2008, he filed a request to the

District Court asking it to rule on his motions. Brown then petitioned this Court for a writ

of mandamus ordering that the District Court act on his pending motions.1

       The District Court has now entered an order denying with prejudice Brown’s

motion for leave to proceed in forma pauperis, and it ordered the Clerk to administratively

terminate the action without filing Brown’s amended complaint or other documents.

Because the District Court has now provided Brown the relief he sought in his mandamus

petition to this Court, i.e., a ruling on his petition for leave to proceed in forma pauperis

and other pending motions, we will deny his amended mandamus petition as moot.




       1
        The Court has the benefit of reviewing Brown’s original and amended petitions
for writ of mandamus.

                                               2